Oliver, Presiding Judge:
This appeal to reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed by and between the attorneys for the parties hereto, subject to the approval of the court, that the polymerized vinyl acetate synthetic resin on the invoices covered by the instant appeal to reappraisement, was exported from Canada and that the merchandise and the issues involved in the instant appeal to reappraisement are the same in all material respects as the merchandise and issues involved in F. W. Myers & Co., Inc. v. United States, Reap. Dec. 5607.
That foreign value, as that value was defined in See. 402 (c) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved and that such value is the entered value.
It is further stipulated and agreed that the record in Reap. Dec. 5607 be incorporated as a part of the record in the instant appeal to reappraisement. That the said appeal to reappraisement is abandoned as to all other merchandise other than the aforementioned polymerized vinyl acetate synthetic resin and the said reappraisement appeal is hereby submitted on this stipulation.
*546On. tbe agreed facts I find tbe foreign value, as tbat value is defined in section 402 (c) of tbe Tariff Act of 1930 as amended, to be tbe proper basis for tbe determination of tbe value of tbe merchandise bere involved, and tbat as to tbe polymerized vinyl acetate synthetic resin such values, are tbe entered values. ■
Tbe appeal having been abandoned insofar as it relates to all other merchandise, to tbat extent tbe appeal is,hereby dismissed. Judgment will be rendered accordingly.